United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 17-1640
                     ___________________________

                            Christoper W. Rogers,

                    lllllllllllllllllllll Plaintiff - Appellant,

                                        v.

        Nancy A. Berryhill, Acting Commissioner of Social Security,

                   lllllllllllllllllllll Defendant - Appellee.
                                   ____________

                 Appeal from United States District Court
              for the Western District of Arkansas - Harrison
                              ____________

                        Submitted: October 27, 2017
                         Filed: November 16, 2017
                               [Unpublished]
                               ____________

Before COLLOTON, BOWMAN, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.
       Christopher W. Rogers appeals the district court’s1 order affirming the denial
of disability insurance benefits. Based on de novo review of the record as a whole,
we agree with the district court that substantial evidence supports the denial of
benefits. See Igo v. Colvin, 839 F.3d 724, 728 (8th Cir. 2016). Specifically, we find
that the administrative law judge’s (ALJ’s) credibility determination is entitled to
deference, because it was supported by good reasons and substantial evidence. See
Julin v. Colvin, 826 F.3d 1082, 1086 (8th Cir. 2016). Contrary to Rogers’s assertion
on appeal, the ALJ relied on more than the lack of objective medical evidence. The
ALJ gave multiple other valid reasons for finding Rogers’s subjective physical
complaints not entirely credible: Rogers’s failure to seek treatment regularly
following his 2005 work-related back injury until March 2013, months after his
September 2012 alleged onset date, which was inconsistent with his complaints of
disabling pain, see Casey v. Astrue, 503 F.3d 687, 693 (8th Cir. 2007); the history of
conservative treatment reflected by the record, see Milam v. Colvin, 794 F.3d 978,
984-85 (8th Cir. 2015); Rogers’s failure to follow the orthopedist’s recommendations
to quit smoking and relying on high-dose narcotics, as the failure to follow a
prescribed course of treatment may be grounds for denying application for benefits,
see Mouser v. Astrue, 545 F.3d 634, 638 (8th Cir. 2008); and Rogers’s reported daily
activities, including routinely caring for his 3-year-old son and cleaning gutters while
on a ladder, acts which are inconsistent with an assertion of disability, see Chaney v.
Colvin, 812 F.3d 672, 677 (8th Cir. 2016).

        As to Rogers’s physical residual functional capacity (RFC), it was the ALJ’s
responsibility to determine RFC based on all the relevant evidence, including medical
records, observations of treating physicians and others, and Rogers’s own description
of his limitations. See Boyd v. Colvin, 831 F.3d 1015, 1020 (8th Cir. 2016). Contrary


      1
        The Honorable Mark E. Ford, United States Magistrate Judge for the Western
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-
to Rogers’s assertion on appeal, the ALJ properly determined what weight to accord
the RFC opinion of treating physician Kevin Jackson, because it was not supported
by the objective medical evidence, including his own examination findings; he and
other treating physicians prescribed only conservative treatment; and a treating
physician’s opinion does not automatically control. See Perkins v. Astrue, 648 F.3d
892, 897-99 (8th Cir. 2011). As to the RFC opinion of consulting physician Shannon
Brownfield, the ALJ gave his opinion substantial weight, and we see no error in how
the ALJ incorporated the limitations Dr. Brownfield assigned to Rogers into the RFC.
 In sum, Rogers fell short of meeting his burden of establishing that his RFC was
more restricted than the ALJ determined. See Hensley v. Colvin, 829 F.3d 926, 931-
32 (8th Cir. 2016). The judgment of the district court is affirmed.
                       ______________________________




                                        -3-